Scott, J. (dissenting in part):
I entirely concur in the construction given by Mr. Justice Dowling to the trust mortgage, but I think that the defendant should be directed to issue bonds to a somewhat greater extent than he advises.,
With reference to the first certificate, aggregating $446,638.61, he upholds the defendant’s objection to the issuance of bonds for fees paid to the State of Pennsylvania on the increase of capital stock, fees for the registration of the certificates of such increase, and State taxes thereon, the ground of the objection being that such payments do not come within the terms “ construction ” or “ equipment.” As to each item the statement in the certificate is that it is “ apportioned on mileage basis to that part of R. R. Go’s line of road between Enoxdale, Pa., and Freeport, Pa.,” by which statement I understand that it is proposed to charge against the funds provided for the construction of the Knoxdale and Freeport branch, not all, but only its proportionate part of the aggregate bonus paid to the State on the increase of capital stock, and of the aggregate State taxes paid upon the same.
It seems to me that under the rules now generally recognized in estimating ‘ the cost of construction of railroads and like enterprises all the expenses necessarily incurred in creating . what is known as the “going value,” or in other words, whatever is necessary to be expended in putting the enterprise into a position to commence operations, is properly to be considered as a part of its construction cost, and that the fees and taxes necessarily paid to the State as a preliminary condition to commencing operations should be so considered. Where, as in the present case, different sources are provided from which funds are to be procured for constructing separate parts of the same system, each part should be charged as for a construction expense, with its due proportion of such fees and taxes. For the same reason I think that the defendant should be directed *193to issue bonds for the following items comprised in the second certificate, viz.: Proportionate bonus paid to the State after December 1, 1909, local taxes paid during construction, and proportionate amount of taxes paid after December 1, 190'9, on the increase of capital stock. These items aggregate $44,196.08. In all other respects I concur in the conclusion reached' by Mr. Justice Dowling.
Judgment ordered for plaintiff as directed in opinion, without costs to either party. Order to be settled on notice.